As filed with the Securities and Exchange Commission on November 23, 2009 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 107 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 80 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on February 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Focused Growth Portfolio (formerly Large-Cap Portfolio) and SMID-Cap Portfolio have also executed this Registration Statement. ^ Eaton Vance-Atlanta Capital ^ Focused Growth Fund Class A Shares - EAALX Class I Shares ILGX A non- diversified fund seeking long-term capital growth Eaton Vance-Atlanta Capital SMID-Cap Fund Class A Shares - EAASX Class C Shares - ECASX Class I Shares - EISMX Class R Shares - ERSMX A diversified fund seeking long-term capital growth Prospectus Dated ^ February 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ This prospectus contains important information about the Funds and the services ^ available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Focused Growth Fund 3 SMID-Cap Fund 6 Important Information Regarding Fund Shares 9 Investment Objectives & Principal Policies and Risks 10 Management and Organization 10 Valuing Shares 11 Purchasing Shares 11 Sales Charges 14 Redeeming Shares 16 Shareholder Account Features 16 Additional Tax Information 18 Financial Highlights 19 Focused Growth Fund 19 ^ SMID -
